Case 1:16-cv-00107-JJM-PAS Document 114 Filed 06/11/19 Page 1 of 1 PagelD #: 6072

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

Securities and Exchange Commission C.A. No. CV 16-00107 JJM

Vu

Peter M. Cannava
JUDGMENT

[ 1 Jury Verdict. This action came before the Court for a trial by jury, The issues have been tried and the jury has rendered

it’s verdict.
[X | Decision by the Court. ‘This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has been rendered.
IT IS ORDERED AND ADJUDGED:

Judgment is hereby entered for the Defendant, Peter M. Cannava per
the Text Order granting Defendant's Motion for Summary Judgment,
entered on 6/11/2019.

Enter:

/s/Vickie McGuire
Deputy Clerk

Dated: June 11, 2019

 
